Title: To Thomas Jefferson from Thomas Leiper, 18 July 1807
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philada. July 18th. 1807
                        
                        I understand Governor Lewis is going to return early in the morning to Washington—The sample of Tobacco you
                            sent me by him I have had manufactured into Segaars and have sent part of them by him in Two papers directed to you—You
                            will please to let them remain in the papers ’till you hear from me which I expect will be in a few days—The reason I do
                            not do it immediately I am obliged to attend an appointment at my Mills which puts it out of my power to do it at present.
                            I am with much respect & esteem
                  Your most Obedient Servant
                        
                            Thomas Leiper
                     
                        
                    